Per Curiam:
There is one material point in this case which, without more, is sufficient to determine it in favor of the plaintiff. Admitting that, as between the original parties, the consideration of the note in controversy had failed because of the breach, by the tool company, of its contract with the defendants, yet as the bank is a bona fide holder for a valuable consideration, and without notice of the status of affairs between these parties at the time of the discount of the paper, clearly it cannot be affected thereby. The knowledge of Willock, as treasurer of the tool company, cannot be imputed to the bank of which he was cashier, unless he revealed that knowledge to some one or more of its officers; but of this there is no evidence.
The judgment is affirmed.